United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-3106
                                 ___________

In re: Search Warrants Issued in      *
Connection with Investigation of South*
Central Career Center, West Plains,   *
Missouri,                             *
                                      *
_______________                       *
                                      *
Meredith Corporation, doing business * Appeal from the United States
as KCTV-5,                            * District Court for the Western
                                      * District of Missouri.
      Movant Below - Appellant,       *
                                      *
      v.                              *
                                      *
United States of America,             *
                                      *
      Objector - Appellee.            *
                                 ___________

                           Submitted: December 14, 2006
                              Filed: June 8, 2007
                               ___________

Before LOKEN, Chief Judge, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                              ___________

JOHN R. GIBSON, Circuit Judge.
      Meredith Corporation appeals the district court’s1 order dismissing its appeal
from a magistrate judge’s2 ruling and denying its petition for a writ of mandamus.
Meredith had unsuccessfully moved for the magistrate judge to unseal certain search
warrants and related documents. Because those documents are no longer filed under
seal, Meredith’s appeal is moot and we vacate the district court’s judgment and
remand with instructions to dismiss the case.3

                                           I.

       In early 2006, the magistrate judge issued three search warrants in connection
with a federal investigation into the West Plains, Missouri R7 Public School District’s
South Central Career Center. After the warrants were executed, the magistrate judge
granted the government’s motions to seal the warrants, applications, returns, and other


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
      2
      The Honorable James C. England, Chief United States Magistrate Judge for the
Western District of Missouri.
      3
        The government has filed a motion to supplement the record on appeal with
appendices containing both unredacted and redacted copies of the search warrant
documents that Meredith sought from the magistrate judge. The government has also
filed a motion to substitute because it failed to include the unredacted version with its
original motion. The government seeks to file Appendix B (unredacted version) under
seal. Meredith Corporation opposed the first motion.

       We grant the first motion in part and deny the second. The redacted version has
been released by the magistrate judge, and thus granting the motion to supplement
with respect to Appendix A (the redacted version) merely acknowledges the state of
the record. We deny the motion to supplement the record on appeal with the
unredacted version, Appendix B, because we have determined that the case is moot
and the record need not be expanded. It follows, therefore, that we deny the
government’s motion to file Appendix B under seal.

                                          -2-
affiliated documents, along with the sealing orders themselves. Several weeks later,
Meredith Corporation, the owner and operator of KCTV-5 television station in Kansas
City, filed a motion with the magistrate judge asking him to unseal the warrants and
all related documents. The magistrate judge asked the government to respond, and the
government opposed the motion. The magistrate judge denied the motion to unseal
and also placed that order under seal.

       Three days later, Meredith filed a notice of appeal to this court, which the
government moved to dismiss on the ground that Meredith’s only appeal right was to
the district court. At our court’s direction, the clerk entered an order dismissing the
appeal for lack of jurisdiction. Meredith then filed a notice of appeal with the district
court, along with a petition for writ of mandamus. The government urged the district
court to deny Meredith’s requests on the ground that Meredith had not demonstrated
error by the magistrate judge. The district court denied Meredith’s motion and
petition as untimely under 28 U.S.C. § 636(b)(1) and Local Rule 74.1, and did not
address the merits. Meredith then filed the instant appeal.

       After Meredith filed its opening brief but before the government’s responsive
brief was due, the magistrate judge issued an order in the case bearing the numbers of
the three search warrants at issue. He ordered that the “applications, affidavits, all
orders, and relating documents” for the search warrants be unsealed, but that the
versions “shall redact any address, telephone numbers, personal identification
numbers and reference to other orders currently under seal.” After the appellate
briefing was completed, the magistrate judge entered a virtually identical unsealing
order in this case that included the motions and orders filed herein.




                                          -3-
                                            II.

       In its motion to unseal the search warrants and related documents, the initial
pleading in this case, Meredith asked the magistrate judge to “(a) unseal the order
sealing all documents concerning the search warrants at issue, and (b) unseal the
underlying documents themselves or, at a minimum, hold a hearing at which members
of the public and the press can be heard on the issue of whether the underlying
documents should be unsealed.” Following the magistrate judge’s denial of the
motion, Meredith filed an appeal with the district court in which it asked for reversal.
In its opening brief on appeal to this court, Meredith’s requested relief is that we
“reverse the District Court’s order finding Meredith’s appeal untimely and . . . remand
the case with directions to promptly rule on Meredith’s request to unseal the various
search warrant documents at issue. . . .”

       Although the magistrate judge has not issued an order that, on its face, grants
Meredith’s motion, the order he has issued gives the ultimate relief Meredith
requested. Meredith asked the magistrate judge and the district court to unseal the
search warrants and all related documents. That has been done. Meredith asked this
court to instruct the district court only to rule on its request. However, because the
magistrate judge entered an order unsealing the documents, there would be no action
for the district court to take. In light of this change in circumstances, we must
consider whether the magistrate judge’s actions have stripped us of jurisdiction to
consider the merits of Meredith’s appeal.

       Our jurisdiction is limited under Article III of the United States Constitution to
actual, ongoing cases and controversies. Haden v. Pelofsky, 212 F.3d 466, 469 (8th
Cir. 2000). If circumstances change over the course of litigation so that the issues in
the case lose their life and a federal court can no longer grant effective relief, the case
is moot and we have no power to decide it. Beck v. Missouri State High School
Activities Ass’n, 18 F.3d 604, 605 (8th Cir. 1994) (per curium). When a case is moot,

                                           -4-
we do not address the merits because any opinion we would issue would be merely
advisory. Haden, 212 F.3d at 469.

        Meredith did not ask for relief beyond what it has obtained, and there is no
further relief for us to grant.4 Although Meredith asserted alternative theories before
the district court by appealing the magistrate judge’s ruling and filing a petition for
writ of mandamus (both of which were denied), the procedural posture does not affect
our jurisdiction. The case is moot. See United States v. Brown, 250 F.3d 907, 911-12
& n.5 (5th Cir. 2001) (news media’s mandamus petition seeking transcript of voir dire
proceedings became moot when district court granted later motion to unseal
transcript). That does not end our inquiry, however, because we must consider
whether this case fits within the exception to the mootness doctrine for cases capable
of repetition, yet evading review. Missouri ex rel. Nixon v. Craig, 163 F.3d 482, 485
(8th Cir. 1998). The exception applies if the matter is too short in duration to be fully
litigated before it ends or expires and there is a reasonable expectation that Meredith
will be subjected to the same action again. Id. Neither factor is present, and thus the
exception does not apply.




      4
        At oral argument, Meredith’s counsel asserted that the case cannot be moot
until the unsealed documents are released in their complete, unredacted form. That
is incorrect. Meredith asked the magistrate judge to unseal the documents. That has
been done. If Meredith takes issue with the redaction ordered by the magistrate judge,
it can pursue the matter with the magistrate judge. We will not consider it in the first
instance. See State of South Dakota v. Hazen, 914 F.2d 147, 149-50 (8th Cir. 1990)
(“Federal judicial power cannot be called upon to decide any issues in a moot case,
even if they are collateral to the merits.”); United States v. Holmes, 794 F.2d 345, 352
(8th Cir. 1986) (“If a case is moot, federal judicial power is at an end, and we have no
right to address other issues. . . .”).

                                          -5-
      Under the established practice, we vacate the district court’s order and judgment
and remand to the district court with instructions to dismiss the case. Beck, 18 F.3d
at 605.
                       ______________________________




                                         -6-